Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This is a non-final, first office action on the merits. 
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are directed towards a method, claims 11-15 are directed towards a system, and claims 16-20 are directed towards a non-transitory computer-readable storage medium, which are among the statutory categories of invention. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.


PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, 11, and 16, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations:   method, comprising: receiving, a first trip order and a trip whitelist, wherein the first trip order comprises a first passenger and first points of interest (POIs), and wherein the trip whitelist comprises a plurality of passengers and a plurality of POIs; in response to either the first POIs or the first passenger being in the trip whitelist, dispatching a driver to the first trip order; and in response to neither the first POIs nor the first passenger being in the trip whitelist, determining, whether to add the first POIs or the first passenger to the trip whitelist based at least on a set of whitelist- determination rules, in response to a determination not to add the first POIs or the first passenger to the trip whitelist, a trip risk score for the first trip order based on a trip-risk evaluation, and dispatching, a driver to the first trip order based on the trip risk score.

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 11, and 16 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. The claims are directed to dispatching a driver to the first trip order based on the trip risk score which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people under “certain methods of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, “computer”, “a storage device”, “processor”, “a memory”, “a non-transitory computer-read-able”, and “machine learning”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2-10, 12-15, and 17-20 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 11, and 16 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 11, and 16 includes various elements that are not directed to the abstract idea. These elements include “system”, “computer”, “a storage device”, “processor”, “a memory”, “a non-transitory computer-read-able”, and “machine learning” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. Further, the additional elements of “machine learning”. All of these additional elements are not significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [0027] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 


Dependent claims 9-10 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim elements is the “a neural network model”, and “a tree-based ensemble model”. Using the model is considered a “particular technological environment “MPEP 2106.05h” at step 2A, Prong 2. Also, the “a neural network model”, and “a tree-based ensemble model” is merely used as a tool to perform an abstract idea at Step 2B.     Therefore, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible. 
Dependent claims 2-8, 12-15, and 17-20 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wynter et al. US 2020/0160251 (hereinafter Wynter) in view of O’Herlihy et al. US 2018/0157984 (hereinafter O’Herlihy). 
	
Regarding Claim 1: 

A computer-implemented method, comprising: 
receiving, by a computing system, a first trip order and a trip whitelist, (Wynter Fig. 1 [0004], “receiving a request for a taxi, the received request being from a passenger”. Wynter [0035-0037], “the booking passenger keeps waiting until the driver picks them up … the number of passenger accepted assignment and the total number of bookings and the total number of job assignment .. paired passengers”.) 
wherein the first trip order comprises a first passenger and first points of interest (POIs), and (Wynter [0023] each booking passenger j and available taxi I (mapped driver d), geographic location information with latitude and longitude data is obtained. A,,={ (i, d, j)} ,,, indicates potential driver (taxi) and passenger pairs at assignment time -i:. Aftermath, all operations are based on A,,at the assignment time -i:. For each pair (i, d, j), P(i, j) represents for the set of potential routes between locations of taxi i and passenger j with (i, d, j)EA,,, which is within the travel time distance threshold r(-i:, W(-i:), ... ) (a function of assignment time -i:, weather condition, and other factors).
wherein the trip whitelist comprises a plurality of passengers and a plurality of POIs; (Wynter [0014-0015],performance of a passenger may lead to higher scores, thus allowing "preferred" passengers to be more readily picked up by a driver. A "blacklist" of passengers could be created for passengers with abandonment rates above a particular threshold. This passenger profiling engine 120 may also take into account passenger performance based on other conditions, such as weekday/weekend usage, peak/offpeak usage, weather conditions, and the like, thus leading to the fine-tuning of parameters in both the passenger profiling engine 120 and the driver profiling engine 130. [0015] In the passenger profiling engine 120, J is the set of booking passengers and j is the index for a booking passenger at assignment time. To reflect conditional-based passenger scores, p1 (t, -i:, v1, t, a1, b,, ... ) is used to represent the calibrated passenger score for passenger j which is a function or a probabilistic function of passenger cancellation rate v)t, -i:, ... ) (a function of booking, assignment time and other factors), booking frequency f1, abandoning rate a)t, -i:, . . . ) ( a function of booking, assignment time, and other factors), an indicator b1 (whether the passenger is on the blacklist), and other factors at the assignment time)
in response to either the first POIs or the first passenger being in the trip whitelist, dispatching, by the computing system, a driver to the first trip order; and (Wynter [0019], Driver and taxi matching and schedule prediction may be carried out, in which pinpoint locations of assigned taxis are detected and recorded by the taxi dispatching center, which assigns taxis to passengers.”
 in response to neither the first POIs nor the first passenger being in the trip whitelist, determining, by the computing system, whether to add the first POIs or the first passenger to the trip whitelist based at least on a set of whitelist- determination rules or a whitelist-determination [algorithms], and in response to a determination not to add the first POIs or the first passenger to the trip whitelist, (Wynter [0014], “better historical performance of a passenger may lead to higher score, thus allowing “preferred” passengers to be more readily picked up by a driver. A “blacklist” of passengers could be created for passengers with abandonment rates above a particular threshold”. Wynter [0043-0045], “assigning a passenger to a taxi driver based on one of conditional historical acceptance rate and a stochastic assignments of either chance constraints or a conditional value at risk … booking locations, travel time, and waiting time”.)
determining, by the computing system, a trip risk score for the first trip order based on a trip-risk evaluation [algorithms], and dispatching, by the computing system, a driver to the first trip order based on the trip risk score.  (Wynter [0024], “the scoring and matching engine 150 presents the passenger profile scores, driver profile score, and the route travel time predictions from the adaptive dispatching algorithm and output a set of ranked matches of selected potential driver passenger pairs”. Wynter [0043], “blacklist factor matching the passenger to a taxi driver based on the taxi driver score and the passenger score …. Constraints or a conditional value at risk, and dispatching the taxi driver to the passenger”.) but, specifically fails to disclose machine learning model
Also, O’Herlihy teaches the following limitation: 
in response to neither the first POIs nor the first passenger being in the trip whitelist, determining, by the computing system, whether to add the first POIs or the first passenger to the trip whitelist based at least on a set of whitelist- determination rules or a whitelist-determination machine learning model, determining, by the computing system, a trip risk score for the first trip order based on a trip-risk evaluation machine learning model, and dispatching, by the computing system, a driver to the first trip order based on the trip risk score. (O’Herlihy [0032], “parameters of the trip based on the predicted user state and matches (e.g., assigns) a provider to a user accordingly. Some examples of alterations to the trip parameters include alerting the provider about the predicted state of the user via a text message or other notification sent to the provider device 110, providing the user with different directions to the pickup location, using a different or altered mapping system to help ensure that the user arrives successfully at the pickup location and finds the provider, selecting a safer meeting place (e.g., in more well-lit areas), giving the user more time to reach the pickup location ( e.g., by scheduling the provider to arrive at the pickup location later), assigning specific providers to users with certain predicted user states ( e.g., assigning more experienced providers or providers who have a history of picking up users in an unusual state”). O’Herlihy [0038], “supervised machine learning. The user state model generator 240 trains and validates the models using training data derived from the request data stored in the request data store 220 and the trip data stored in the trip store 230. The user state model generator 240 uses user features and trip features from past trips with associated submitted feedback about user state as validated data for training the model. In one embodiment, the safety incident prediction models are re-generated using updated training data on a periodic basis, such as every 30 days. In some embodiments, the safety incident prediction models are re-generated whenever updated training data is received. The user state model store 250 stores the information about the generated user state prediction model”. O’Herlihy [0054], “predicting potential incidents using a machine learning model” )
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Wynter, to include the feature of machine learning model, as taught by O’Herlihy, in order to predict user behavior by using a supervised machine learning model predicting an outcome or classification, such as decision trees, support vector machines, or neural network to predict a user state for the user who submitted the request (O’Herlihy [0051]). Also, it will improve determining if the user should be added to a carpool based on different data (i.e. locations, behavior). 

	
Regarding Claim 2: 

Wynter in view of O’Herlihy disclose the computer-implemented method of claim 1, 
Wynter further teach wherein the first POIs comprise a pickup location and a drop off location.  (Wynter [0014], “the passenger profiling engine ….. origins-destinations”. Wynter [0016], “the nature of the jobs in each of these categories may include time, day, location of taxi, distance of job, origin-destination”.) 

Also, O’Herlihy teaches the following limitation: 
wherein the first POIs comprise a pickup location and a drop off location.  (O’Herlihy [0016], “the current location and/or the pickup location ( e.g., a userspecific location, or a current location of the user device 100), and/or the destination for the trip. The current location of the user device 100 may be designated by the user, or detected using a location sensor of the user device 100 (e.g., a global positioning system (GPS) receiver)”.)
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Wynter, to include the feature of determining a pickup location and a drop off location, as taught by O’Herlihy, in order to determine the passenger location and to assign the request to the driver based on the passenger trip details (O’Herlihy [0021]). 

Regarding Claim 3: 

Wynter in view of O’Herlihy disclose the computer-implemented method of claim 1, 
Wynter further teach wherein the set of whitelist- determination rules comprises a set of POI-whitelist-determination rules and a set of passenger-whitelist-determination rules.  (Wynter [0014], “better historical performance of a passenger may lead to higher score, thus allowing “preferred” passengers to be more readily picked up by a driver. A “blacklist” of passengers could be created for passengers with abandonment rates above a particular threshold”. Wynter [0043-0045], “assigning a passenger to a taxi driver based on one of conditional historical acceptance rate and a stochastic assignments of either chance constraints or a conditional value at risk … booking locations, travel time, and waiting time”.)

Regarding Claim 4: 

Wynter in view of O’Herlihy disclose the computer-implemented method of claim 3, 
Wynter further teach wherein the determining whether to add the first POls or the first passenger to the trip whitelist based on the set of whitelist- determination rules further comprises: 
determining, by the computing system, whether to add the first POIs to the trip whitelist based on the set of POI-whitelist-determination rules; in response to a determination to add the first points of interest to the trip whitelist, updating, by the computing system, the trip whitelist by adding the first points of interest to the trip whitelist; determining, by the computing system, whether to add the first passenger to the trip whitelist based on the set of passenger-whitelist-determination rules; and (Wynter [0014-0015],performance of a passenger may lead to higher scores, thus allowing "preferred" passengers to be more readily picked up by a driver. A "blacklist" of passengers could be created for passengers with abandonment rates above a particular threshold. This passenger profiling engine 120 may also take into account passenger performance based on other conditions, such as weekday/weekend usage, peak/offpeak usage, weather conditions, and the like, thus leading to the fine-tuning of parameters in both the passenger profiling engine 120 and the driver profiling engine 130. [0015] In the passenger profiling engine 120, J is the set of booking passengers and j is the index for a booking passenger at assignment time. To reflect conditional-based passenger scores, p1 (t, -i:, v1, t, a1, b,, ... ) is used to represent the calibrated passenger score for passenger j which is a function or a probabilistic function of passenger cancellation rate v)t, -i:, ... ) (a function of booking, assignment time and other factors), booking frequency f1, abandoning rate a)t, -i:, . . . ) ( a function of booking, assignment time, and other factors), an indicator b1 (whether the passenger is on the blacklist), and other factors at the assignment time)Wynter [0043-0045], “assigning a passenger to a taxi driver based on one of conditional historical acceptance rate and a stochastic assignments of either chance constraints or a conditional value at risk … booking locations, travel time, and waiting time”.)
in response to a determination to add the first passenger to the trip whitelist, updating, by the computing system, the trip whitelist by adding the first passenger to the trip whitelist.   (Wynter [0024], “the scoring and matching engine 150 presents the passenger profile scores, driver profile score, and the route travel time predictions from the adaptive dispatching algorithm and output a set of ranked matches of selected potential driver passenger pairs”. Wynter [0043], “blacklist factor matching the passenger to a taxi driver based on the taxi driver score and the passenger score …. Constraints or a conditional value at risk, and dispatching the taxi driver to the passenger”. Also, see ]0021)
Regarding Claim 5: 

Wynter in view of O’Herlihy disclose the computer-implemented method of claim 3, 
Wynter further teach wherein the set of POI-whitelist- determination rules are based on POI data during a time period, wherein the POI data include a number of trip orders associated with a POI that were placed during the time period and (Wynter [0014], “the passenger profiling engine 120 may be directed to passenger identification …. Booking request history including journeys, times, dates (for both start and end times of journeys) …. Frequencies of journeys, histories of abandonments after booking”) but, specifically fails to disclose a number of incidents associated with the POI occurred during the time period.  

However, O’Herlihy teaches the following limitation: 
a number of incidents associated with the POI occurred during the time period.   (O’Herlihy [0035], “feedback about the tip such as rating and incident reports submitted by users and providers, and information about trip requests submitted by users”. O’Herlihy [0038], “the safety incident prediction models are re-generated using updated training data on a periodic basis, such as every 30 days. In some embodiments, the safety incident prediction models are re-generated whenever updated training data is received. The user state model store 250 stores the information about the generated user state prediction model”.)

	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Wynter, to include the feature of determine a number of incidents, as taught by O’Herlihy, in order to predict user behavior by using a supervised machine learning model predicting an outcome or classification, such as decision trees, support vector machines, or neural network to predict a user state for the user who submitted the request by determine the number of incidents associated with the location during a time period (O’Herlihy [0051]). Also, it will improve determining if the user should be added to a carpool based on different data (i.e. locations, behavior, number of incidents). 

Regarding Claim 6: 

Wynter in view of O’Herlihy disclose the computer-implemented method of claim 3, 
Wynter further teach wherein the set of passenger-whitelist- determination rules are based on passenger behavior data during a time period, wherein the passenger behavior data include: a corresponding number of trip orders of the passenger placed at distinct hours each day during the time period, and (Wynter [0014], “the passenger profiling engine 120 may be directed to passenger identification …. Booking request history including journeys, times, dates (for both start and end times of journeys) …. Frequencies of journeys, histories of abandonments after booking”. Wynter [0038], ” The conditional-based driver and passenger historical acceptance rates may be generated as probabilistic functions of booking time t, assignment time -i:, weather conditions w(t), booking locations locG), travel time E[t(•)]. and waiting time -i:-t, etc. We let a,(t, -i:, w(t), locG), E[t(•)]) and ~/t, -i:, w(t), locG), E[t(•)]) be the acceptance probability for driver and passengers correspondingly. Wynter [0021], “behaviors of both passengers and drivers could be quantified and utilized as weights in the scoring and matching engine”.) but, specifically fails to disclose a number of times when one or more trip orders of the passenger have a same pickup location or a same drop off location during the time period.  
However, O’Herlihy teaches the following limitation: 
wherein the set of passenger-whitelist- determination rules are based on passenger behavior data during a time period, wherein the passenger behavior data include: a corresponding number of trip orders of the passenger placed at distinct hours each day during the time period, and a number of times when one or more trip orders of the passenger have a same pickup location or a same drop off location during the time period.  (O’Herlihy [0030], “compares the user features associated with incoming request against features from past requests from different users or against features from past requests by the same user”. [0040], Request data 300 is received at the system 130 from a user device 100. Trip features 340 are extracted from the request data 300. The trip features 340 are features that are related to the requested trip, such as location, geographical, and time features that are unrelated to the behavior of the user (e.g., on the device) making the request. For example, trip features 340 may include user location, weather conditions, the time of day, and the day of the week on which the request is submitted. According to some variations, some trip features are determined by the system 130 rather than being determined from the request data 300 (e.g., time and/or day of week, weather conditions, etc.). O’Herlihy [0050-0053] difference between the observed values and an average of past values. As shown in FIG. 4, trip features 340 include location 340a, time of day 340b, and day of week 340c. The location 340a is a representation of a geographical position of the user device 100 at the time the ride request is submitted. Location 340a can be represented in various ways, for example as a location identification number or GPS coordinates. The time of day 340b represents the time at which the request is submitted by the user. The day of week 340c represents the day the user submitted the request. The training data for the user state model 350 may include trip features 340 not shown in the example given in FIG. 4. For example, trip features 340 could include a feature indicating whether or not the day the user submitted the request was a holiday”.
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Wynter, to include the feature of determine a number of incidents, as taught by O’Herlihy, in order to predict user behavior by using a supervised machine learning model predicting an outcome or classification, such as decision trees, support vector machines, or neural network to predict a user state for the user who submitted the request by determine the number of incidents associated with the location during a time period (O’Herlihy [0051]). Also, it will improve determining if the user should be added to a carpool based on different data (i.e. locations, behavior, number of incidents). 

Regarding Claim 7: 

Wynter in view of O’Herlihy disclose the computer-implemented method of claim 1, 
Wynter further teach wherein the determining whether to add the first POIs or the first passenger to the trip whitelist based on the whitelist- determination machine learning model further comprises: 20Attorney Docket No.: 55KS-320177 Client Ref. No.: D20F00967US determining, by the computing system, a whitelist score for the first trip order using the whitelist-determination machine learning model based on POI data and passenger behavior data collected for a time period; and determining, by the computing system, whether to add the first POIs or the first passenger to the trip whitelist based on the whitelist score.  (Wynter [0014-0015],performance of a passenger may lead to higher scores, thus allowing "preferred" passengers to be more readily picked up by a driver. A "blacklist" of passengers could be created for passengers with abandonment rates above a particular threshold. This passenger profiling engine 120 may also take into account passenger performance based on other conditions, such as weekday/weekend usage, peak/offpeak usage, weather conditions, and the like, thus leading to the fine-tuning of parameters in both the passenger profiling engine 120 and the driver profiling engine 130. [0015] In the passenger profiling engine 120, J is the set of booking passengers and j is the index for a booking passenger at assignment time. To reflect conditional-based passenger scores, p1 (t, -i:, v1, t, a1, b,, ... ) is used to represent the calibrated passenger score for passenger j which is a function or a probabilistic function of passenger cancellation rate v)t, -i:, ... ) (a function of booking, assignment time and other factors), booking frequency f1, abandoning rate a)t, -i:, . . . ) ( a function of booking, assignment time, and other factors), an indicator b1 (whether the passenger is on the blacklist), and other factors at the assignment time)

Also, O’Herlihy teaches the following limitation: 
determining, by the computing system, a whitelist score for the first trip order using the whitelist-determination machine learning model based on POI data and passenger behavior data collected for a time period; and determining, by the computing system, whether to add the first POIs or the first passenger to the trip whitelist based on the whitelist score.   (O’Herlihy [0032], “ The matching module 280 additionally identifies appropriate changes that can be made to the parameters of the trip based on the predicted user state and matches (e.g., assigns) a provider to a user accordingly. Some examples of alterations to the trip parameters include alerting the provider about the predicted state of the user via a text message or other notification sent to the provider device 110, providing the user with different directions to the pickup
location, using a different or altered mapping system to help ensure that the user arrives successfully at the pickup location and finds the provider, selecting a safer meeting place (e.g., in more well-lit areas), giving the user more time to reach the pickup location ( e.g., by scheduling the provider to arrive at the pickup location later), assigning specific providers to users with certain predicted user states ( e.g., assigning more experienced providers or providers who have a history of picking up users in an unusual state), and preventing a user from joining a trip with additional users (e.g., a carpool). O’Herlihy [0050], “values observed at or near the time of the request, rather than measures of the difference between the observed values and an average of past values. As shown in FIG. 4, trip features 340 include location 340a, time of day 340b, and day of week 340c”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Wynter, to include the feature of determine a number of incidents, as taught by O’Herlihy, in order to predict user behavior by using a supervised machine learning model predicting an outcome or classification, such as decision trees, support vector machines, or neural network to predict a user state for the user who submitted the request by determine the number of incidents associated with the location during a time period (O’Herlihy [0051]). Also, it will improve determining if the user should be added to a carpool based on different data (i.e. locations, behavior, number of incidents). 

Regarding Claim 8: 

Wynter in view of O’Herlihy disclose the computer-implemented method of claim 1, 
O’Herlihy further teach wherein the whitelist-determination machine learning model is trained based on a training dataset comprising a plurality of historical trips spanning over a predetermined duration of time.  (O’Herlihy [0038], “supervised machine learning. The user state model generator 240 trains and validates the models using training data derived from the request data stored in the request data store 220 and the trip data stored in the trip store 230. The user state model generator 240 uses user features and trip features from past trips with associated submitted feedback about user state as validated data for training the model. In one embodiment, the safety incident prediction models are re-generated using updated training data on a periodic basis, such as every 30 days. In some embodiments, the safety incident prediction models are re-generated whenever updated training data is
received. The user state model store 250 stores the information about the generated user state prediction model”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Wynter, to include the feature of machine learning model, as taught by O’Herlihy, in order to predict user behavior by using a supervised machine learning model predicting an outcome or classification, such as decision trees, support vector machines, or neural network to predict a user state for the user who submitted the request (O’Herlihy [0051]). Also, it will improve determining if the user should be added to a carpool based on different data (i.e. locations, behavior).

Regarding Claim 9: 

Wynter in view of O’Herlihy disclose the computer-implemented method of claim 1, 
O’Herlihy further teach wherein the passenger-whitelist- determination machine learning model is a neural network model.  (O’Herlihy [0051], “a supervised machine learning model predicting an outcome or classification, such as decision trees, support vector machines, or neural networks.”)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Wynter, to include the feature of machine learning model, as taught by O’Herlihy, in order to predict user behavior by using a supervised machine learning model predicting an outcome or classification, such as decision trees, support vector machines, or neural network to predict a user state for the user who submitted the request (O’Herlihy [0051]). Also, it will improve determining if the user should be added to a carpool based on different data (i.e. locations, behavior).

Regarding Claim 10: 

Wynter in view of O’Herlihy disclose the computer-implemented method of claim 1, 
O’Herlihy further teach wherein the trip-evaluation machine learning model is a tree-based ensemble model. (O’Herlihy [0051], “a supervised machine learning model predicting an outcome or classification, such as decision trees, support vector machines, or neural networks.”)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Wynter, to include the feature of machine learning model, as taught by O’Herlihy, in order to predict user behavior by using a supervised machine learning model predicting an outcome or classification, such as decision trees, support vector machines, or neural network to predict a user state for the user who submitted the request (O’Herlihy [0051]). Also, it will improve determining if the user should be added to a carpool based on different data (i.e. locations, behavior).





Regarding Claims 11-20: 

Claims 11-20 are the system/non-transitory claims corresponding to the method/system claims 1, 3-4, and 7-8  rejected above. Therefore, Claims 11-20 are rejected under the same rational as claim 1, 3-4, and 7-8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahire US 2021/0056477: Ride-sharing safety system.
Mangal et al. US 2020/0184748: Passenger selection and screening for automated vehicles. 
Jiwani et al. US 2019/0180403: system and method for vehicle allocation to passengers. 
Chen, Zhuo, Xiaoyue Cathy Liu, and Ran Wei. "Agent-based approach to analyzing the effects of dynamic ridesharing in a multimodal network." Computers, Environment and Urban Systems 74 (2019): 126-135.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CRYSTOL STEWART/Primary Examiner, Art Unit 3624